t c memo united_states tax_court yancy d greer and rita k greer petitioners v commissioner of internal revenue respondent docket no filed date richard l weil for petitioners mary beth calkins for respondent memorandum findings_of_fact and opinion swift judge for respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issue for decision is whether certain funds received in connection with a medical malpractice lawsuit should be treated as taxable interest_income or as excludable income from personal injuries all references to petitioner in the singular are to rita greer findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in hammond louisiana some time prior to petitioner was diagnosed with a medical disease known as bacterial endocarditis as a result of the disease petitioner sustained devastating injuries to her heart and unfortunately will be subject_to a lifetime of associated medical and physical complications in petitioner filed a medical malpractice claim and a lawsuit against the doctor who she alleged failed properly to diagnose and treat her disease on date petitioner won a jury verdict against her doctor in the amount of dollar_figure for pain and suffering disfigurement and disability and in the amount of dollar_figure for medical_expenses that had been incurred relating to her endocarditis on date a court judgment was entered in favor of petitioner reflecting the total jury award of - - dollar_figure plus interest from the date petitioner filed the malpractice claim in under louisiana law a qualified doctor's maximum personal liability with respect to a medical malpractice award is dollar_figure plus interest see la rev stat ann sec_40 42b west petitioner's doctor carried a private medical insurance_policy the doctor's insurance to cover his personal liability under the above law medical malpractice awards in excess of dollar_figure up to a ceiling of dollar_figure plus interest and additional_amounts for continuing health care costs are paid_by a state-sponsored patient’s compensation fund the state's insurance see la rev stat ann sec_40 42b west la rev stat ann sec_40 44a west la rev stat ann sec_40 44c west on date in partial payment of the above- dollar_figure court judgment petitioner received from the doctor's insurance three checks totaling dollar_figure in the separate amounts of dollar_figure dollar_figure and dollar_figure these checks were not labeled or identified in any way as to whether they represented payments for petitioner's personal injuries interest court costs or otherwise on date petitioner received from the state's insurance a check in the amount of dollar_figure this check was q4e- labeled payment for satisfaction of judgment and by numerical coding reflected on the check the dollar_figure was allocated by the state's insurance dollar_figure to medical_expenses and dollar_figure to interest the total amount petitioner received from both the doctor's insurance and the state's insurance was dollar_figure dollar_figure plus dollar_figure equals dollar_figure on date petitioner signed an agreement the agreement which in exchange for payment of the dollar_figure from the doctor's insurance released petitioner's doctor and the doctor's insurance from any further liability with respect to the medical treatment petitioner received relating to bacterial endocarditis in approximately february of a document entitled satisfaction of judgment the satisfaction of judgment document was signed by petitioner's lawyers in which it was represented that by payment of the dollar_figure petitioner's doctor and the doctor's insurance satisfied their portion of the above court judgment and that by payment of the dollar_figure the state's insurance satisfied its portion of the court judgment except for petitioner's future medical costs for petitioners timely filed a joint federal_income_tax return on which petitioners excluded from reported gross - - income the total dollar_figure received from the doctor's insurance and from the state's insurance on audit respondent determined that dollar_figure of the total dollar_figure petitioner received constituted interest_income and should be included in petitioners' gross_income opinion under sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code under sec_61 interest_income is specifically included in the computation of gross_income under sec_104 however damages received relating to personal injuries are excluded from gross_income sec_104 states in relevant part as follows a in general -- except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness as is noted interest on funds relating to personal injuries is not mentioned in the exclusionary language of sec_104 generally exclusions from gross_income are to be narrowly construed see 336_us_28 - - 48_f3d_894 5th cir 100_tc_124 affd without published opinion 25_f3d_1048 6th cir courts have consistently held that prejudgment_interest received on funds awarded for personal injuries does not qualify for the exclusion from income under sec_104 see eg 154_f3d_1 1st cir affg tcmemo_1997_528 94_tc_189 under louisiana law in order that a plaintiff might be made whole after an injury courts are required to award prejudgment_interest on personal injury damages see la rev stat ann sec west lewis v macke bldg serv inc so 2d la ct app davis v le blanc so 2d la ct app respondent asserts that dollar_figure of the total dollar_figure petitioner received in connection with her personal injuries dollar_figure from the doctor's insurance and dollar_figure from the state's insurance constitutes interest_income under sec_61 and is not excludable from income under sec_104 a petitioners assert that the agreement and the satisfaction of judgment documents are evidence of a separate settlement under which the entire dollar_figure petitioner received should be treated - as compensation_for her personal injuries and should be excluded from gross_income under sec_104 petitioners contend that any intimation of interest from the checks or otherwise reflects only internal bookkeeping utilized by the doctor's insurance and the state's insurance on february and approximately weeks after the date court judgment was entered the doctor's insurance and the state's insurance issued to petitioner the four checks with regard to the three checks issued to petitioner by the doctor's insurance according to testimony at trial and correspondence in evidence the dollar_figure check constitutes the dollar_figure limit of liability on damages under louisiana law the dollar_figure check constitutes court costs and the dollar_figure check constitutes interest we conclude that the check for dollar_figure constitutes interest with regard to the dollar_figure check issued to petitioner by the state's insurance the numerical code and other evidence at trial establish that dollar_figure thereof constitutes interest we so hold petitioners’ argument that a separate settlement existed between petitioner the doctor's insurance and the state's insurance disparate from the court judgment entered in petitioner's favor is not supported by the evidence the three checks received from the doctor's insurance total dollar_figure the --- - exact total amount reflected in the agreement both the satisfaction of judgment document and the dollar_figure check issued by the state's insurance specifically reflect that payment was in satisfaction of the court judgment the agreement and the satisfaction of judgment documents simply acknowledge that the doctor the doctor's insurance and the state's insurance satisfied their respective financial liabilities under the dollar_figure court judgment because louisiana courts are required to award prejudgment_interest on damages awarded relating to personal injuries petitioners argue that for income_tax purposes compulsory prejudgment_interest should be eligible for exclusion under sec_104 interest however is separate and distinct from damages and generally is awarded to compensate for delay in payment see rozpad v commissioner f 3d pincite although petitioner under louisiana law may have received prejudgment_interest automatically as a result of her medical malpractice claim under the internal_revenue_code that income is nevertheless taxable as interest_income although the court judgment amount of dollar_figure clearly reflects income from personal injuries within the scope of - sec_104 the additional dollar_figure petitioner received constitutes interest_income and must be included in petitioners' gross_income under sec_61 to reflect the foregoing decision will be entered under rule
